DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 17/168423 filed on February 5, 2021 in which Claims 1-18 are presented for examination.

Status of Claims
Claims 1-18 are pending.  Claims 1, 5, 6, 9, 11 and 13 are rejected under Non-Statutory Double Patenting.  Claims 1-18 are rejected under 103.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 3, 2021 was filed after the mailing date of the Application on February 5, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on July 28, 2021 was filed after the mailing date of the Application on February 5, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the processed data" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the operation" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the cost" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the potential impact" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 6, 9, 11 and 13 of the instant application are rejected on the ground of obviousness-type nonstatutory double patenting as being unpatentable over Claims 1, 1, 2, 5, 8, 9, 10, 11, 14, 17 and 20 of U.S. Patent No. US 11,099,925.  Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of the instant application are rejected based on obviousness-type double patenting with regards to the aforementioned parent patent.
The following table summarizes claim mappings associated with the obviousness-type double patenting rejections:

17/168423
11,099,925 (16/031936)
Claim 1
 A system, comprising: a sensor array comprising one or more sensors operable to monitor and report on one or more physical aspects of a physical volume within which elements of a data protection system are located, and one of the sensors that is operable to monitor and report on a physical aspect of the physical volume does not monitor or report on performance of a physical component; one or more hardware processors; and a non-transitory storage medium having stored therein instructions which are executable by the one or more hardware processors to perform operations comprising: receiving information concerning a threat to stored data, wherein a portion of the information is generated by, and received from, the one or more sensors; correlating the information with a preemptive action which, when taken, prevents harm to the stored data by the threat; implementing, or causing the implementation of, the preemptive action before the threat causes harm to the stored data; and taking, or causing the taking of, an action to at least partly return a system associated with the stored data to a pre-threat state.

Claim 20
A system, comprising: one or more hardware processors;  and a 
non-transitory storage medium having stored therein instructions which are 
executable by the one or more hardware processors to perform operations 
comprising: receiving information concerning a threat to stored data, wherein a portion of the information is generated by, and received from, one or more sensors that monitor and report on one or more physical aspects of a physical volume within which elements of a data protection system are located, and one of the sensors that monitors and reports on a physical aspect of the physical volume does not monitor or report on performance of a physical component;  correlating the information with a preemptive action which, when taken, prevents harm to the stored data by the threat;  and implementing the 
preemptive action before the threat causes harm to the stored data, and 
implementation of the preemptive action is based on a cost to implement failback operations necessitated by implementation of the preemptive action and the implementation is also based on a confidence level that the threat is real 
and will cause harm to the stored data. 

Claim 5
The system as recited in claim 1, wherein the physical volume is defined by a building.
Claim 6
The system as recited in claim 5, wherein the stored data resides at a datacenter at least partially located within the building.
Claim 2
The method as recited in claim 1, wherein the physical volume is 
defined by a building and the stored data resides at a datacenter at least 
partially located within the building. 
 
Claim 11
The system as recited in claim 1, wherein one of the sensors is located within the physical volume.
Claim 5
The method as recited in claim 1, wherein one or more of the sensors is 
located within the physical volume.

Claim 9
The system as recited in claim 1, wherein implementation of the preemptive action causes a reduction to one or both of a Recovery Point Objective (RPO) and a Recovery Time Objective (RTO), relative to what the RPO and/or RTO would have been, respectively, had the preemptive action not been taken.
Claim 8
The method as recited in claim 1, wherein implementation of the 
preemptive action causes a reduction to one or both of a Recovery Point 
Objective (RPO) and a Recovery Time Objective (RTO), relative to what the RPO and/or RTO would have been, respectively, had the preemptive action not been taken. 

Claim 13
The system as recited in claim 1, wherein the threat comprises a physical threat to the stored data, a natural disaster, or a human-caused condition.
Claim 9
The method as recited in claim 1, wherein the threat is a natural 
disaster, or a human-caused condition, and the preemptive action comprises any one or more of copying some of the stored data, encrypting some of the stored data, and purging some of the stored data. 
 



The claims of US Patent No. 11,099,925 do not explicitly teach a sensor array.
However, Lv teaches monitoring device health conditions using a sensor, in Paragraphs 22, 33, 34 and 37.
Therefore, it would have been obvious before the effective filing data of the claimed invention to one of ordinary skill in the art to combine the claims of US Patent No. 11,099,925 with a sensor array as taught by Lv for the purpose of detecting a threat to the stored data.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lv (US Patent Application 2016/0092292) in view of McBrearty (US Patent Application 2002/0133681).

Claim 1, Lv teaches a system, comprising: a sensor array comprising one or more sensors operable to monitor and report on one or more physical aspects of a physical volume within which elements of a data protection system are located (View Lv ¶ 22, 33, 34, 37; health condition monitored, S.M.A.R.T.),  one or more hardware processors (View Lv ¶ 58; processor); and a non-transitory storage medium having stored therein instructions which are executable by the one or more hardware processors to perform operations (View Lv ¶ 58; medium) comprising: receiving information concerning a threat to stored data, wherein a portion of the information is generated by, and received from, the one or more sensors (View Lv ¶ 13, 30, 36; predict disk failure); correlating the information with a preemptive action which, when taken, prevents harm to the stored data by the threat (View Lv ¶ 13; healthavoid data loss); implementing, or causing the implementation of, the preemptive action before the threat causes harm to the stored data (View Lv ¶ 41, 51; determine failure location before failure occurs; diagnostic process initiation); and taking, or causing the taking of, an action to at least partly return a system associated with the stored data to a pre-threat state (View Lv ¶ 51; return to dormant state).

Lv does not explicitly teach one of the sensors that is operable to monitor and report on a physical aspect of the physical volume does not monitor or report on performance of a physical component.

However, McBrearty teaches one of the sensors that is operable to monitor and report on a physical aspect of the physical volume does not monitor or report on performance of a physical component (View McBrearty Abstract, ¶ 9; monitor storage volumes).

It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify Lv with one of the sensors that is operable to monitor and report on a physical aspect of the physical volume does not monitor or report on performance of a physical component since it is known in the art that a physical storage system can be monitored (View McBrearty Abstract, ¶ 9).  Such modification would have allowed a failure to be avoided in a datacenter.

Claim 7, most of the limitations of this claim has been noted in the rejection of Claim 1.  Lv further teaches one of the sensors is an element of a third party monitoring system (View Lv ¶ 37; S.M.A.R.T.).

Claim 8, most of the limitations of this claim has been noted in the rejection of Claim 1.  Lv further teaches one of the sensors is operable to monitor and report on the operation of a physical component located within the physical volume (View Lv ¶ 37; S.M.A.R.T.).

Claim 12, most of the limitations of this claim has been noted in the rejection of Claim 1.  Lv further teaches the harm prevented by the preemptive action comprises one or more of a loss of the stored data, theft of the stored data, and/or corruption of the stored data (View Lv ¶ 3; hard disk failure).



Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lv (US Patent Application 2016/0092292) in view of McBrearty (US Patent Application 2002/0133681) and further in view of Hamlin (US Patent Application 2019/0013945).


Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach one of the sensors comprises an loT edge device.

However, Hamlin teaches one of the sensors comprises an loT edge device (View Hamlin ¶ 15; IoT sensor).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination of teachings with one of the sensors comprises an loT edge device since it is known in the art that an IoT sensor can be used (View Hamlin ¶ 15).  Such modification would have allowed a failure to be detected in a datacenter.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lv (US Patent Application 2016/0092292) in view of McBrearty (US Patent Application 2002/0133681) in view of Lonas (US Patent Application 2015/0372976) in view Alonso (US Patent Application 2015/0149837) and further in view of Ganguly (US Patent Application 2017/0237752).


Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach the non-transitory storage medium is an element of a threat prediction engine, and the system further comprises a processing server configured to communicate at least indirectly with one or more of the sensors, and the processing server is operable to process raw data received from the sensors and is operable to pass the processed data to the threat prediction engine.

However, Lonas teaches the non-transitory storage medium is an element of a threat prediction engine (View Lonas ¶ 18, 23, 44; threat prediction engine).

It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination of teachings with the non-transitory storage medium is an element of a threat prediction engine since it is known in the art that a threat can be predicted (View Lonas ¶ 18, 23, 44).  Such modification would have allowed a failure to be predicted in a datacenter.

The combination of teachings above do not explicitly teach a processing server configured to communicate at least indirectly with one or more of the sensors, and the processing server is operable to process raw data received from the sensors and is operable to pass the processed data to the threat prediction engine.

However, Alonso teaches a processing server configured to communicate at least indirectly with one or more of the sensors (View Alonso ¶ 199, 200; indirect communication).
 
It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination of teachings with a processing server configured to communicate at least indirectly with one or more of the sensors since it is known in the art that indirect communication can be used (View Alonso ¶ 199, 200).  Such modification would have allowed a sensor to communicate with the server indirectly.

The combination of teachings above do not explicitly teach the processing server is operable to process raw data received from the sensors and is operable to pass the processed data to the threat prediction engine.

However, Ganguly teaches the processing server is operable to process raw data received from the sensors and is operable to pass the processed data to the threat prediction engine (View Ganguly ¶ 49; raw data analyzed to predict potential threats).

It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination of teachings with the processing server is operable to process raw data received from the sensors and is operable to pass the processed data to the threat prediction engine since it is known in the art that data can be analyzed (View Ganguly ¶ 49).  Such modification would have allowed data to be analyzed by a threat prediction engine.

Claim 16, most of the limitations of this claim has been noted in the rejection of Claim 3.  Lonas further teaches the threat prediction engine is operable to consider and evaluate one or more inputs in reaching a conclusion as to whether or not to take a preemptive action, and what form any such preemptive action should take (View Lonas ¶ 18, 23, 44; threat prediction engine), and such inputs comprise any one or more of the following: the cost to implement a preemptive action; nature of the threat identified; the potential impact in terms of costs and/or other considerations if the preemptive action is not taken; a nature of any preemptive actions that may be taken; timing of any preemptive actions; a cost, in financial and/or time terms, of fail-back operations after the threat has passed; a confidence level that a perceived threat will materialize in such as way as to cause actual harm to the datacenter; expected results of implementing, or not, a preemptive action responsive to the threat identified; and, external content (View Lonas ¶ 3, 7; identify potential threat).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lv (US Patent Application 2016/0092292) in view of McBrearty (US Patent Application 2002/0133681) in view of Lonas (US Patent Application 2015/0372976) in view Alonso (US Patent Application 2015/0149837) in view of Ganguly (US Patent Application 2017/0237752) and further in view of Hamlin (US Patent Application 2019/0013945).

Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 3.  The combination of teachings above do not explicitly teach a gateway by way of which one or more of the sensors is able to communicate with the processing server.

However, Hamlin teaches a gateway by way of which one or more of the sensors is able to communicate with the processing server (View Hamlin ¶ 15; gateway).

It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination of teachings with a gateway by way of which one or more of the sensors is able to communicate with the processing server since it is known in the art that a gateway can be used to communicate (View Hamlin ¶ 15).  Such modification would have allowed a sensor to communicate with a server using a gateway.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lv (US Patent Application 2016/0092292) in view of McBrearty (US Patent Application 2002/0133681) and further in view of Gottlieb (US Patent Application 2016/0366220).

Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach the physical volume is defined by a building.

However, Gottlieb teaches the physical volume is defined by a building (View Gottlieb ¶ 90; building).

It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination of teachings with the physical volume is defined by a building since it is known in the art that a building can be house the physical volume (View Gottlieb ¶ 90).  Such modification would have allowed a physical storage device to be housed in a building.

Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 5.  Gottlieb further teaches the stored data resides at a datacenter at least partially located within the building (View Gottlieb ¶ 90; physical server within a building).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lv (US Patent Application 2016/0092292) in view of McBrearty (US Patent Application 2002/0133681) and further in view of Patnaik (US Patent Application 2017/0242599).

Claim 9, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach implementation of the preemptive action causes a reduction to one or both of a Recovery Point Objective (RPO) and a Recovery Time Objective (RTO), relative to what the RPO and/or RTO would have been, respectively, had the preemptive action not been taken.

However, Patnaik teaches implementation of the preemptive action causes a reduction to one or both of a Recovery Point Objective (RPO) and a Recovery Time Objective (RTO), relative to what the RPO and/or RTO would have been, respectively, had the preemptive action not been taken (View Patnaik ¶ 57; reduce RTO/RPO).

It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination of teachings with implementation of the preemptive action causes a reduction to one or both of a Recovery Point Objective (RPO) and a Recovery Time Objective (RTO), relative to what the RPO and/or RTO would have been, respectively, had the preemptive action not been taken since it is known in the art that an RTO/RPO can be reduced (View Patnaik ¶ 57).  Such modification would have allowed a preemptive action to be performed on the stored data.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lv (US Patent Application 2016/0092292) in view of McBrearty (US Patent Application 2002/0133681) and further in view of Bicknell (US Patent Application 2005/0216800).


Claim 10, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach the preemptive action comprises copying some of the stored data.

However, Bicknell teaches the preemptive action comprises copying some of the stored data (View Bicknell ¶ 37; backup copy of data).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination of teachings with the preemptive action comprises copying some of the stored data since it is known in the art that data to be copied (View Bicknell ¶ 37).  Such modification would have allowed a preemptive action to be performed using copied data.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lv (US Patent Application 2016/0092292) in view of McBrearty (US Patent Application 2002/0133681) and further in view of Nagasawa (US Patent Application 2013/0036324).

Claim 11, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach one of the sensors is located within the physical volume.

However, Nagasawa teaches one of the sensors is located within the physical volume (View Nagasawa ¶ 18; server includes monitoring unit).

It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination of teachings with one of the sensors is located within the physical volume since it is known in the art that a server to include a sensor (View Nagasawa ¶ 18).  Such modification would have allowed a physical volume to be monitored.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lv (US Patent Application 2016/0092292) in view of McBrearty (US Patent Application 2002/0133681) and further in view of Gordon (US Patent Application 2015/0254150).

Claim 13, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach wherein the threat comprises a physical threat to the stored data, a natural disaster, or a human-caused condition.
However, Gordon teaches the threat comprises a physical threat to the stored data, a natural disaster, or a human-caused condition (View Gordon ¶ 175; natural disaster).

It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination of teachings with the threat comprises a physical threat to the stored data, a natural disaster, or a human-caused condition since it is known in the art that a physical threat to be determined (View Gordon ¶ 175).  Such modification would have allowed a physical threat to stored data to be avoided.


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lv (US Patent Application 2016/0092292) in view of McBrearty (US Patent Application 2002/0133681) in view of Lonas (US Patent Application 2015/0372976) in view Alonso (US Patent Application 2015/0149837) in view of Ganguly (US Patent Application 2017/0237752) and further in view of Reinecke (US Patent Application 2018/0253362).

Claim 14, most of the limitations of this claim has been noted in the rejection of Claim 3.  The combination of teachings above do not explicitly teach the threat prediction engine is operable to control timing of implementation of the preemptive action.

However, Reinecke teaches the threat prediction engine is operable to control timing of implementation of the preemptive action (View Reinecke ¶ 27; schedule times to preempt security issues).

It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination of teachings with the threat prediction engine is operable to control timing of implementation of the preemptive action since it is known in the art that a preemptive action can be timed (View Reinecke ¶ 27).  Such modification would have allowed a preemptive action to be scheduled for a physical threat to stored data.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lv (US Patent Application 2016/0092292) in view of McBrearty (US Patent Application 2002/0133681) in view of Lonas (US Patent Application 2015/0372976) in view Alonso (US Patent Application 2015/0149837) in view of Ganguly (US Patent Application 2017/0237752) and further in view of Shevchenko (US Patent Application 2007/0283192).

Claim 15, most of the limitations of this claim has been noted in the rejection of Claim 3.  The combination of teachings above do not explicitly teach the threat prediction engine is operable to identify, and respond to, a false positive indication of a threat.

However, Shevchenko teaches the threat prediction engine is operable to identify, and respond to, a false positive indication of a threat (View Shevchenko ¶ 13; false threat).

It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination of teachings with the threat prediction engine is operable to identify, and respond to, a false positive indication of a threat since it is known in the art that a false threat can be determined (View Shevchenko ¶ 13).  Such modification would have allowed a false threat to physical stored data to be identified.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lv (US Patent Application 2016/0092292) in view of McBrearty (US Patent Application 2002/0133681) and further in view of Sporel (US Patent Application 2015/0212909).


Claim 17, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach the preemptive action comprises any of: performing automatic failover of applications to a remote site; moving from asynchronous replication of data and/or applications to synchronous replication of data and/or applications; taking a snapshot of data prior to a next snapshot cycle; taking an application-consistent snapshot; powering up application resources in a remote location; recovering application data from an object store to block storage; performing auto-scale out of a service to a location remote from the physical volume; handing off a user session to a server in a location remote from the physical volume; and, shutting down a non-critical application.

However, Sporel teaches the preemptive action comprises any of: performing automatic failover of applications to a remote site; moving from asynchronous replication of data and/or applications to synchronous replication of data and/or applications; taking a snapshot of data prior to a next snapshot cycle; taking an application-consistent snapshot; powering up application resources in a remote location; recovering application data from an object store to block storage; performing auto-scale out of a service to a location remote from the physical volume; handing off a user session to a server in a location remote from the physical volume; and, shutting down a non-critical application (View Sporel ¶ 27; failover an application).

It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination of teachings with the preemptive action comprises any of: performing automatic failover of applications to a remote site; moving from asynchronous replication of data and/or applications to synchronous replication of data and/or applications; taking a snapshot of data prior to a next snapshot cycle; taking an application-consistent snapshot; powering up application resources in a remote location; recovering application data from an object store to block storage; performing auto-scale out of a service to a location remote from the physical volume; handing off a user session to a server in a location remote from the physical volume; and, shutting down a non-critical application since it is known in the art that a preemptive action type can be determined (View Sporel ¶ 27).  Such modification would have allowed failing over an application to be performed.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lv (US Patent Application 2016/0092292) in view of McBrearty (US Patent Application 2002/0133681) and further in view of Kong (US Patent Application 2016/0378608).


Claim 18, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach the one or more sensors comprise one or more of: a video camera; a motion detector; an infrared sensor; a smoke detector; a gas detector; a leak detector; a flooding detector; a humidity gauge; a temperature gauge; a seismometer; a burglar alarm; a voltage and/or current detector; a pressure sensor; an airflow meter; a noise detector; a chemical detector; a manually actuated sensor; a fire alarm; an intruder alert; a panic alert.

However, Kong teaches the one or more sensors comprise one or more of: a video camera; a motion detector; an infrared sensor; a smoke detector; a gas detector; a leak detector; a flooding detector; a humidity gauge; a temperature gauge; a seismometer; a burglar alarm; a voltage and/or current detector; a pressure sensor; an airflow meter; a noise detector; a chemical detector; a manually actuated sensor; a fire alarm; an intruder alert; a panic alert (View Kong ¶ 141; camera module).

It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination of teachings with the one or more sensors comprise one or more of: a video camera; a motion detector; an infrared sensor; a smoke detector; a gas detector; a leak detector; a flooding detector; a humidity gauge; a temperature gauge; a seismometer; a burglar alarm; a voltage and/or current detector; a pressure sensor; an airflow meter; a noise detector; a chemical detector; a manually actuated sensor; a fire alarm; an intruder alert; a panic alert since it is known in the art that a camera can be used as a monitor (View Kong ¶ 141).  Such modification would have allowed a physical storage in a datacenter to be monitored.


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Kumar et al. (U.S. Patent Application No. 2016/0330232); teaches a predictive security system.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114